Title: From James Madison to William C. C. Claiborne, 29 November 1802
From: Madison, James
To: Claiborne, William C. C.


Sir,
Department of State November 29. 1802.
I commit to your particular attention the inclosed letter to Mr. Hulens which covers one from the Spanish Minister here, on the subject of the late decree at N. Orleans against the deposit of American merchandize at that place. The letter to Mr. Hulens is left open, that you may know the light in which this proceeding is viewed by the President and the steps taken in consequence of it. You will be sensible of the importance of hastening the transmission of the dispatch. If a satisfactory conveyance be not at hand, and particularly if the progress of the merchandize down the river should require an immediate one, the President wishes you to make use of an hired express. I am &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (Ms-Ar: Claiborne Executive Journal).



   
   The Tr reads “others.”



   
   See JM to Hũlings, 29 Nov. 1802, and n. 3.


